                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF NORTH CAROLINA
                            SOUTHERN DIVISION
                            NO. _________________


 UNITED STATES OF AMERICA,                )
                                          )
                     Plaintiff,           )
                                          )
               v.                         )               COMPLAINT
                                          )
 SEASHORE DRUGS, INC., JOHN D.            )
 WAGGETT, AND BILLY W. KING               )
 II,                                      )
                                          )
                     Defendants.          )



      The United States of America, by and through the United States Attorney for

the Eastern District of North Carolina, complains and alleges as follows:

                                  INTRODUCTION

      1.      For years, pharmacists at Defendant Seashore Drugs, Inc., including its

owner, Defendant John D. Waggett, and its pharmacist-in-charge, Defendant Billy

W. King II, unlawfully filled purported “prescriptions” in violation of the Controlled

Substances Act.      These “prescriptions” often involved highly-abused opioid

painkillers such as oxycodone, hydrocodone, and methadone, along with other drugs

like diazepam (i.e., Valium), alprazolam (i.e., Xanax), and carisoprodol that, when

taken with opioids, heighten their potential for abuse and adverse events.

      2.      Over time, Seashore developed a reputation in the Wilmington

pharmacy community as a place that filled the prescriptions other pharmacies



                                          1

           Case 7:20-cv-00207-FL Document 1 Filed 10/30/20 Page 1 of 31
refused. Even within the pharmacy, King would often fill prescriptions that other

Seashore pharmacists, no longer on shift, had previously refused to fill. And in at

least one instance, when pharmacy employees reported seeing recent customers

exchanging their prescription drugs on the bench in front of the pharmacy, King

refused to address these concerns on the grounds that he had no control over what

happened outside the pharmacy.

      3.      Perhaps unsurprisingly, Seashore attracted drug seekers. Individuals

with known histories of prescription drug abuse filled their opioid prescriptions there.

At least one customer, who routinely filled high-strength and high-quantity

oxycodone prescriptions at Seashore that were written by a Florida physician, had

been treated multiple times for heroin overdose.         Seashore filled hundreds of

prescriptions for well-known, highly abused drug cocktails written by a prescriber

who eventually had his prescribing privileges suspended by the North Carolina

Medical Board for keeping a patient on opioids when the patient wanted to get off of

them. Multiple customers who filled their opioid prescriptions at Seashore died from

prescription drug overdoses within days after Seashore handed them their pills.

      4.      For hundreds and hundreds of prescriptions, Seashore Drugs, Waggett,

and King ignored the warning signs of illegality. As a result, they shirked their

responsibility as the last line of defense between extraordinarily powerful and deadly

drugs and the people seeking them. And their turn-a-blind-eye approach to pharmacy

practice violated the Controlled Substances Act. The United States now seeks civil

penalties and permanent injunctive relief to hold Seashore Drugs, Waggett, and King



                                           2

           Case 7:20-cv-00207-FL Document 1 Filed 10/30/20 Page 2 of 31
accountable for their actions and to prevent further violations of the Controlled

Substances Act.

                                      PARTIES

      5.      Plaintiff is the United States of America (“United States”).

      6.      Defendant Seashore Drugs, Inc. (“SEASHORE”) is a corporation

organized under the laws of North Carolina, with its principal place of business at

2059 Carolina Beach Road, Wilmington, NC 28401-7239.

      7.      At all times relevant to the allegations herein, SEASHORE was

registered by the U.S. Drug Enforcement Administration (the “DEA”) as a Retail

Pharmacy under registration number AH4153401 and was engaged in the business

of operating a retail pharmacy in Wilmington, North Carolina.

      8.      Defendant John D. Waggett (“WAGGETT”) is a resident of the Eastern

District of North Carolina. At all times relevant to the allegations herein, WAGGETT

was a pharmacist duly licensed by the North Carolina Board of Pharmacy.

WAGGETT was owner and president of SEASHORE.

      9.      Defendant Billy W. King II (“KING”) is a resident of the Eastern District

of North Carolina. At all times relevant to the allegations herein, KING was a

pharmacist duly licensed by the North Carolina Board of Pharmacy. At all times

relevant to the Complaint, KING was the pharmacist-in-charge at SEASHORE, and

responsible for daily management of SEASHORE’s pharmacy business, including the

filling of prescriptions for controlled substances, subject to WAGGETT’S direction




                                           3

           Case 7:20-cv-00207-FL Document 1 Filed 10/30/20 Page 3 of 31
and oversight as SEASHORE’s owner and president. KING also was a signatory to

SEASHORE’s application for a DEA registration.

                            JURISDICTION AND VENUE

       10.    This is an action to enforce the provisions of the Controlled Substances

Act, 21 U.S.C. § 801 et seq. (the “CSA”). This Court has subject-matter jurisdiction

over this action pursuant to 21 U.S.C. § 842(c)(1)(A), 21 U.S.C. § 882(a), 28 U.S.C.

§ 1345, and 28 U.S.C. § 1355.

       11.    Venue is proper in the Eastern District of North Carolina under 21

U.S.C. § 842(c)(1)(A), 21 U.S.C. § 843(f)(2), 28 U.S.C. § 1395(a), and 28 U.S.C.

§§ 1391(b), (c), and (d).

                              LEGAL BACKGROUND

       12.    The CSA and its implementing regulations set forth a comprehensive

regulatory regime for the manufacture, distribution, and dispensing of controlled

substances. It is unlawful to manufacture, distribute, or dispense any controlled

substance except in a manner authorized by the CSA or its implementing regulations.

       13.    Under the CSA, controlled substances are categorized into five

schedules based on several factors, including whether they have a currently accepted

medical use in treatment in the United States, their relative abuse potential, and

their likelihood of causing dependence when abused.

       14.    Schedule II controlled substances have a currently accepted medical use

in the United States, or a currently accepted medical use with severe restrictions;

however, these substances also have a high potential for abuse, which may lead to



                                          4

          Case 7:20-cv-00207-FL Document 1 Filed 10/30/20 Page 4 of 31
severe psychological or physical dependence. See 21 U.S.C. § 812(b)(2). Examples of

Schedule II controlled substances include opioid-based painkillers such as oxycodone,

hydrocodone, and methadone.

      15.    Schedule III controlled substances have a potential for moderate

physical dependence or high psychological dependence, but less abuse potential than

Schedule II substances.      See 21 U.S.C. § 812(b)(3).      Examples of Schedule III

controlled substances include buprenorphine or products containing less than 90

milligrams of codeine.

      16.    Schedule IV controlled substances may lead to physical or psychological

dependence when abused, but the potential for abuse is less than Schedule III

substances. See 21 U.S.C. § 812(b)(4). Examples of Schedule IV controlled substances

include alprazolam (brand name Xanax), diazepam (brand name Valium), and

lorazepam (brand name Ativan).

      17.    To prevent the diversion of controlled substances, the CSA imposes

requirements for the distribution and dispensing of these drugs. Among others, all

pharmacies wishing to distribute or dispense controlled substances first must register

with DEA. See 21 U.S.C. § 822(a). Once registered, a pharmacy, as well as its agents

and employees, are only permitted to distribute or dispense controlled substances to

the extent authorized by their registration and in conformity with the CSA. See 21

U.S.C. § 822(b).

      18.    The CSA defines dispensing to mean delivering a controlled substance

to an ultimate user (e.g., a patient) by, or pursuant to a lawful order of, a practitioner



                                            5

         Case 7:20-cv-00207-FL Document 1 Filed 10/30/20 Page 5 of 31
(i.e., a prescription). See 21 U.S.C. § 802(10).        Distributing means delivering a

controlled substance other than by dispensing or administering. See id. § 802(11).

       19.    The rules governing the issuance and filling of prescriptions are set forth

in 21 U.S.C. § 829 and 21 C.F.R. Part 1306.

       20.    Section 829 sets forth, among other things, the circumstances when a

controlled substance may be dispensed pursuant to an oral or written prescription.

Under 21 C.F.R. § 1306.04(a), a prescription for a controlled substance is valid only

if it is “issued for a legitimate medical purpose by an individual practitioner acting in

the usual course of his professional practice.” Along with the medical practitioner

issuing the prescription, a pharmacist considering whether to fill the prescription

bears a “corresponding responsibility” to ensure “the proper prescribing and

dispensing of controlled substances.”       Id.   Any “person knowingly filling such a

purported prescription . . . shall be subject to the penalties provided for violations of

the provisions of law relating to controlled substances.” Id. “Person” is defined to

include an individual, a corporation, a partnership, an association, and any other

legal entity. 21 C.F.R. §§ 1300.01, 1306.02.

       21.    Under 21 C.F.R. § 1306.06, a pharmacist may only fill a controlled-

substance prescription while “acting in the usual course of his professional practice.”

Among other things, acting in the usual course of pharmacy practice includes

compliance with all relevant state laws and regulations. In North Carolina, a

pharmacist “shall not fill or refill a prescription order if, in the exercise of professional

judgment, there is or reasonably may be a question regarding the order’s accuracy,



                                             6

          Case 7:20-cv-00207-FL Document 1 Filed 10/30/20 Page 6 of 31
validity, authenticity, or safety for the patient.” 21 N.C. Admin. Code 46.1801(b)

(emphasis added).

      22.    In assessing a prescription’s legitimacy, a pharmacist looks to see

whether it presents “red flags,” or warning signs that create a reasonable suspicion

that the prescription is not legitimate. “Red flags” may include the amount or

combination of controlled substances prescribed; the abuse potential of those

controlled substances; the temporal proximity to other prescriptions filled for the

patient; the prescriber issuing the prescription in light of that prescriber’s location,

prescribing history with the patient, or general prescribing practices; or

circumstances unique to the individual presenting the prescription.

      23.    When a “red flag” is present, a pharmacist must conduct further and

sufficient inquiry to determine whether the controlled-substance prescription is

legitimate. A pharmacist who fills a prescription in the face of one or more red flags

without taking sufficient steps to resolve the red flags exceeds their authorization to

dispense controlled substances under the CSA, and subjects the pharmacist and the

pharmacy to civil penalties.


                             FACTUAL ALLEGATIONS

      24.    As a retail pharmacy, SEASHORE purchases, stores, and dispenses

controlled substances. At all relevant times, SEASHORE, WAGGETT, and KING

were subject to the registration and dispensing requirements of Part C of the CSA,

including 21 U.S.C. § 829.




                                           7

         Case 7:20-cv-00207-FL Document 1 Filed 10/30/20 Page 7 of 31
I.    Defendants Systematically Ignored              Red    Flags    When     Filling
      Controlled-Substance Prescriptions.

      25.    From on or about May 11, 2015 through at least October 2019,

Defendants knowingly filled prescriptions for controlled substances that presented

significant red flags with respect to their medical legitimacy and/or with respect to

whether they were written by a practitioner in the usual course of professional

treatment. Defendants ignored and otherwise failed to take sufficient steps to resolve

these red flags before filling the prescriptions.


                Red Flag No. 1: Suspicious Drug Combinations

      26.    Prescriptions present a red flag when they prescribe combinations of

drugs that are highly unlikely to serve a legitimate medical purpose and/or are known

cocktails favored by drug abusers. For example, certain combinations of opioids and

other controlled substances, such as benzodiazepines, muscle relaxers, sedatives,

and/or stimulants, can enhance the effects of the substances, but also increase the

risk of adverse events, such as overdose, to the user. For example, one well-known

combination, known colloquially as the “trinity,” consists of an opioid, a

benzodiazepine, and a muscle relaxant (most commonly, carisoprodol).

      27.    Defendants repeatedly dispensed combinations of controlled substances

whose medical legitimacy was suspect, including high doses of opioids combined with

other opioids, benzodiazepines, muscle relaxers, or sedatives.




                                           8

         Case 7:20-cv-00207-FL Document 1 Filed 10/30/20 Page 8 of 31
     Red Flag No. 2: Early Fills of Schedule II and Schedule IV Drugs

      28.    A person’s attempt to fill a prescription early—i.e., before their current

supply of drugs from a previous prescription is exhausted—is also a red flag that a

controlled-substance prescription may not have been written for a legitimate medical

purpose or in the usual course of professional treatment.

      29.    A review of dispensing data suggests that Defendants repeatedly

dispensed controlled substances early. For example, on numerous occasions, and for

multiple individuals, Defendants appear to have dispensed controlled substances

more than five days early.


                        Red Flag No. 3: Doctor Shopping

      30.    A person’s history of obtaining controlled substances from multiple

prescribers is also a red flag that a controlled-substance prescription may not have

been written for a legitimate medical purpose or in the usual course of professional

treatment. For example, a physician may stop writing prescriptions for a person if

the physician believes the person is abusing substances, requiring the person to seek

out prescriptions from other physicians.       Alternatively, a patient could move

regularly from doctor to doctor to make it more difficult for any one prescriber to

identify drug-seeking behavior.

      31.    Seeking prescriptions from multiple prescribers is colloquially referred

to as “doctor shopping.”     Defendants had tools available to review a person’s

prescription history, including prescriber information, through North Carolina’s

Controlled Substance Reporting System.


                                          9

         Case 7:20-cv-00207-FL Document 1 Filed 10/30/20 Page 9 of 31
      32.    Defendants nevertheless repeatedly dispensed opioids and other

controlled substances to doctor-shopping individuals, including people who had

received controlled-substance prescriptions from ten or more prescribers in the

previous five years, and to at least one person who had received controlled-substance

prescriptions from twenty-six separate prescribers during the previous five years.


                   Red Flag No. 4: Use of Distant Prescriber

      33.    A person traveling an unusually long distance from their home address

and/or their prescriber’s office to fill a prescription or regularly seeking to fill

prescriptions issued by a distant, out-of-state prescriber can be a red flag that the

prescription was not written for a legitimate medical purpose or in the usual course

of professional practice.

      34.    Defendants repeatedly dispensed controlled substances to at least two

individuals who regularly obtained monthly prescriptions for high quantities and

doses of opioids written by a Florida prescriber located hundreds of miles away from

SEASHORE.


                         Red Flag No. 5: Pattern Prescribing

      35.    A single prescriber who repeatedly issues prescriptions for the same

drug or drug combinations to multiple people also raises a red flag that the

prescriptions may not have been written for a legitimate medical purpose or in the

usual course of professional treatment. This practice is colloquially referred to as

“pattern prescribing.”



                                         10

         Case 7:20-cv-00207-FL Document 1 Filed 10/30/20 Page 10 of 31
      36.    Defendants repeatedly dispensed the same drug and/or similar drug

combinations prescribed by the same practitioner for multiple individuals (i.e.,

pattern prescribing), including for individuals residing at the same address.


                  Red Flag No. 6: Excessive Quantities/Doses

      37.    The dosage, quantity, and/or strength of controlled substances

prescribed by a prescription can present a red flag when those extremely high and

such extremely high doses continue for extensive periods of time. For example, the

Centers for Disease Control and Prevention (“CDC”) urge caution when an individual

receives an opioid dosage greater than 90 morphine milligram equivalents (“MME”)

per day. Daily dosages that significantly exceed this guideline, particularly when

presented for extensive periods of time, can present a red flag that the prescription is

not issued for a legitimate medical purpose.

      38.    Defendants repeatedly dispensed extremely high doses of opioids to

patients every month for years on end—often more than double or triple the CDC

guideline for appropriate daily MME.


Red Flag No. 7: Family Members & Individuals Residing at Same Address

      39.    The presentation of prescriptions for similar controlled substances by

members of the same family or by individuals residing at the same address is also a

red flag that the prescriptions may not have been written for a legitimate medical

purpose or in the usual course of professional treatment.




                                          11

         Case 7:20-cv-00207-FL Document 1 Filed 10/30/20 Page 11 of 31
      40.    Defendants repeatedly dispensed controlled substances, including many

of the same drugs, to individuals of the same family and/or individuals sharing a

common address.


                          Red Flag No. 8: Cash Payments

      41.    An individual with health insurance who nonetheless seeks to pay in

cash for a controlled substance prescription is a red flag that the prescription may

not have been written for a legitimate medical purpose or in the usual course of

professional treatment.    Health insurance companies regularly perform a drug

utilization review when deciding whether to pay for a prescription. This review

includes a therapeutic component to ensure the prescription is medically appropriate.

Cash payment, however, bypasses the insurance company’s drug utilization review.

      42.    Defendants dispensed controlled substances to at least one individual

who paid in cash despite paying for other prescriptions through health insurance.


II.   Many Individuals Presented Multiple Red Flags

      43.    In many cases, the foregoing red flags were not presented to Defendants

in isolated fashion. Rather, Defendants ignored numerous red flags presented by the

same person or prescription. The following examples illustrate the extent to which

Defendants repeatedly failed to resolve multiple red flags in filling prescriptions for

powerful and often-abused controlled substances.




                                          12

         Case 7:20-cv-00207-FL Document 1 Filed 10/30/20 Page 12 of 31
                                 Individuals A and B

       44.    SEASHORE filled 238 controlled-substance prescriptions for Individual

A between January 10, 2013 and January 17, 2019. 1 Individual A’s prescriptions

raised numerous red flags, including extensive numbers of prescriptions written by a

distant out-of-state doctor, extremely high quantities and strengths of opioids,

suspicious drug combinations, doctor shopping, and the filling of opioids for

Individual A’s family member—namely, one of Individual A’s parents (Individual B),

who resided at the same address as Individual A.

       45.    More than half (142) of the prescriptions SEASHORE filled for

Individual A were written by a Florida-based doctor (the “Florida Prescriber”), located

hundreds of miles away from SEASHORE. These prescriptions were nevertheless

routinely filled at SEASHORE each month for consecutive months at a time until

September 2016, when Individual A stopped filling prescriptions from the Florida

Prescriber.

       46.    The prescriptions written by the Florida Prescriber and regularly filled

by SEASHORE also consisted of extremely high quantities and strengths of opioids.

For Individual A, the Florida Prescriber consistently prescribed 120 tablets of 30-mg

oxycodone together with 60 tablets of extended-release OxyContin (either 40-mg

strength or 60-mg strength). The combined daily MME for these opioids equaled 300

or more—nearly four times the CDC guideline for caution. In total, between 2013


1 This suit seeks penalties only for violations going back to May 11, 2015. However, the
pattern of fills by Defendants before May 11, 2015 is relevant to their pattern of conduct,
their awareness of red flags, and the information to which they had access when assessing
red flags for prescriptions filled after May 11, 2015.
                                            13

         Case 7:20-cv-00207-FL Document 1 Filed 10/30/20 Page 13 of 31
and 2019, SEASHORE dispensed more than 12,000 opioid pills to Individual A—with

more than half of those pills (6,450) being 30-mg oxycodone and an additional 2,580

pills being 60-mg OxyContin.

      47.    Individual A also exhibited signs of doctor shopping. In addition to the

fact that thirteen separate prescribers prescribed Individual A controlled substances

between January 2013 and January 2019, there were several instances where

Individual A received overlapping opioids prescriptions consistent with duplicative

therapy. For instance, for three months in 2015, SEASHORE filled 30-mg oxycodone

and 60-mg OxyContin prescriptions written by the Florida Prescriber in a given

month, and then, approximately two weeks later, SEASHORE filled a separate

prescription, written by a Wilmington, North Carolina physician, for 120 tablets of

10-mg hydrocodone/325-mg acetaminophen—another potent and addictive opioid.

Thus, during these months, the additional, intervening hydrocodone pushed

Individual A’s daily MME to 400. In other instances, there would be months-long

lapses in prescriptions by the Florida Prescriber, only to have another local prescriber

prescribe similar, high-strength combinations of opioids.

      48.    In addition to receiving high quantities and strengths of opioids from

multiple different physicians, Individual A often also received opioids in combination

with other potentiating drugs—namely, alprazolam (i.e., Xanax). In addition, on at

least two occasions, SEASHORE also dispensed carisoprodol, a muscle-relaxer that

forms part of the well-known “trinity” cocktail regularly abused by drug seekers.

Nevertheless, SEASHORE filled these prescriptions on a near-monthly basis. For



                                          14

         Case 7:20-cv-00207-FL Document 1 Filed 10/30/20 Page 14 of 31
example, on a single day in 2014, SEASHORE dispensed to Individual A 180 tablets

of 30-mg oxycodone, 60 tablets of 60-mg OxyContin, 120 tablets of 0.5-mg alprazolam,

and 90 tablets of 350-mg carisoprodol. The daily MME for this combination totaled

450—five times the CDC guideline for caution—before considering the potentiating

effects of the alprazolam and carisoprodol.

      49.      In addition, Individual A routinely presented his prescriptions early—

that is, before the previous month’s supply of drugs was exhausted—and SEASHORE

filled them.    Specifically, SEASHORE filled 48 prescriptions for oxycodone or

OxyContin one-to-three days early, two prescriptions five days early, one prescription

six days early, and one prescription twenty days early. The consistent early filling

over time resulted in Individual A receiving a far greater number of opioids than the

actual amount Individual A should have received if taking the drugs as prescribed.

For instance, during the period of January 15, 2015 through January 14, 2020,

Individual A received thirteen month-long supplies of 30-mg oxycodone and 60-mg

OxyContin when Individual A should have received no more than twelve. This

pattern was repeated through SEASHORE’s filling history for Individual A.

      50.      Unsurprisingly from the red flags presented, there is also evidence that

Individual A suffered from opioid addiction; Individual A received medical treatment

on multiple occasions for overdosing on heroin.

      51.      Compounding these problems, SEASHORE also filled numerous

prescriptions for Individual B, who is one of Individual A’s parents and, for almost all




                                           15

         Case 7:20-cv-00207-FL Document 1 Filed 10/30/20 Page 15 of 31
of the prescriptions SEASHORE filled for the two of them, is listed as residing at the

same address as Individual A.

      52.    SEASHORE filled 367 controlled-substance prescriptions for Individual

B between January 2013 and October 2019. Like the prescriptions for Individual A,

a number of these prescriptions raised red flags in their own right.

      53.    First, dozens of Individual B’s prescriptions were written by the same

Florida Prescriber who wrote so many of Individual A’s prescriptions.

      54.    Second, in many instances, the timing of these prescriptions were

extremely suspicious in light of other prescriptions SEASHORE filled for Individual

B from other prescribers.     For example, on multiple occasions, these Florida-

Prescriber prescriptions were filled by SEASHORE the very same day that they were

purported to have been written, only to have SEASHORE fill another prescription for

similar or potentiating drugs purportedly written by a Wilmington prescriber just

days later. For example, on September 14, 2015, SEASHORE dispensed thirty-day

supplies of tramadol (50-mg), oxycodone (10-mg), and carisoprodol (350-mg) to

Individual B based on prescriptions purportedly written on September 14, 2015 by a

Wilmington prescriber. Three days later, on September 17, 2015, SEASHORE

dispensed another thirty-day supply of oxycodone (20-mg) to Individual B based on a

prescription purportedly written by the Florida prescriber the same day (September

17, 2015). Then, the very next day (September 18, 2015), SEASHORE dispensed the

benzodiazepine clonazepam (.5-mg) to Individual B based on a prescription

purportedly written by the Wilmington prescriber the same day (September 18,



                                         16

        Case 7:20-cv-00207-FL Document 1 Filed 10/30/20 Page 16 of 31
2015). The timing of these prescriptions, particularly the prescription of the Florida

Prescriber for additional oxycodone wedged between two prescriptions by the

Wilmington prescriber, raised serious red flags about the legitimacy of the

prescriptions.

      55.    The strength and quantities of opioids dispensed by SEASHORE to

Individual B also presented significant red flags. Combinations of 30-mg or 20-mg

oxycodone and 40-mg or 20-mg OxyContin were common place. Nearly every month

for years, SEASHORE dispensed quantities of opioids to Individual B that exceeded

twice the CDC’s 90 MME guideline for caution. In some months, SEASHORE

dispensed to Individual B opioids totaling 390 daily MME—more than four times the

CDC guideline for caution.

      56.    Furthermore, as was the case for Individual A, SEASHORE consistently

dispensed opioids in conjunction with other potentiating drugs, the combinations of

which were known to be abused.

      57.    SEASHORE        dispensed    the   “trinity”   combination—an     opioid

(oxycodone), a benzodiazepine (alprazolam or clonazepam), and a muscle-relaxer

(carisoprodol)—to Individual B on numerous occasions. In many instances, the drugs

forming these cocktails were dispensed just days apart or all on the same day. For

example, on December 8, 2015, SEASHORE dispensed tramadol, clonazepam,

carisoprodol, and the nerve-pain medication pregabalin to Individual B. Three days

later, on December 11, 2015, SEASHORE dispensed an additional 120 pills of 20-mg

oxycodone and 60 pills of 30-mg OxyContin to Individual B. SEASHORE followed



                                         17

        Case 7:20-cv-00207-FL Document 1 Filed 10/30/20 Page 17 of 31
the exact same pattern the following month, dispensing the first four drugs on

January 5, 2016 and the second two potent opioids on January 7. On April 5, 2016

and again on May 4, 2016, SEASHORE dispensed a five-drug cocktail to Individual

B—20-mg oxycodone, 30-mg OxyContin, 0.5-mg clonazepam, 350-mg carisoprodol,

and 100-mg pregablin. These highly abused drug combinations—particularly as they

were repeated month after month for years—raised serious red flags about the

medical legitimacy of these prescriptions.

      58.    Furthermore, as was the case for Individual A, SEASHORE routinely

filled opioid and other prescriptions early.   Forty (40) oxycodone or OxyContin

prescription were filled one-to-three days early, five such prescriptions were filled

four-to-six day early, and one was filled ten days early. The routine and consistent

early filling of prescriptions led to Individual B receiving more opioids than she

otherwise would have received had these prescriptions not been filled early.

      59.    In addition, a review of SEASHORE’s dispensing histories for

Individuals A and B reveals that their use of the same pharmacy was not, as one

might expect, purely for the sake of convenience, with them having prescriptions

routinely filled the same day. Indeed, SEASHORE did not regularly fill prescriptions

for them the same day. Rather, a review of the history shows SEASHORE dispensing

a steady stream of opioids and other potentiating controlled substances over the

course of just about any given month.

      60.    For example, in July 2015, SEASHORE dispensed controlled substances

to Individual A or Individual B on seven different dates—July 2 (oxycodone,



                                         18

        Case 7:20-cv-00207-FL Document 1 Filed 10/30/20 Page 18 of 31
OxyContin), July 10 (pregabalin), July 11 (oxycodone, alprazolam), July 20

(clonazepam), July 23 (oxycodone, pregabalin, the stimulant armodafinil), July 24

(OxyContin), and July 30 (oxycodone, OxyContin).        In June 2016, SEASHORE

dispensed controlled substances to Individual A or Individual B on eight different

dates—June 1 (oxycodone, OxyContin, clonazepam, pregabalin), June 2 (oxycodone,

OxyContin), June 17 (carisoprodol, pregabalin), June 20 (armodanifil), June 23

(oxycodone), June 25 (alprazolam), June 29 (carisoprodol), and June 30 (oxycodone,

OxyContin, clonazepamn, pregabalin).

       61.   SEASHORE dispensed controlled substances to Individual A and

Individual B without taking necessary and sufficient steps to resolve the red flags

raised by the prescriptions presented for filling at the pharmacy in violation of the

CSA.


                                   Individual C

       62.   Between May 15, 2015 and September 30, 2019, SEASHORE filled 209

controlled-substance prescriptions for Individual C, an individual in their mid- to

late-thirties. Individual C’s prescriptions raised numerous red flags, including

extremely high quantities and strengths of opioids, suspicious drug combinations,

and routine early fills.

       63.   SEASHORE routinely filled prescriptions for Individual C consisting of

extremely high quantities and strengths of opioids. Nearly every month for multiple

years, SEASHORE dispensed combinations of 15-mg oxycodone, 60-mg extended

release morphine, and 100-mg tapentadol (another opioid marketed under the brand


                                         19

         Case 7:20-cv-00207-FL Document 1 Filed 10/30/20 Page 19 of 31
name Nucynta).       Every single month between May 2015 and March 2016,

SEASHORE dispensed this combination of opioids in such quantities that the

resulting average daily MME was 330—nearly four times the CDC’s guideline for

caution.

      64.     SEASHORE also routinely dispensed these opioids in combination with

other potentiating drugs known to be highly abused.             Indeed, for twenty-two

consecutive months, SEASHORE dispensed to Individual C the following five-drug

cocktail, which included the drugs commonly known as the “trinity”: three opioids

(oxycodone, morphine, and tapentadol), a benzodiazepine (clonazepam), and a

muscle-relaxant (carisoprodol). For each of these twenty-two instances, all five drugs

were dispensed the same day. Thereafter, SEASHORE continued to dispense a

similar four-drug cocktail to Individual C (i.e., the trinity plus an opioid), consisting

of oxycodone, morphine, clonazepam, and carisoprodol for several more months, with

the drugs almost always being dispensed together on the same day. Indeed, the

trinity combination, for months on end, dominated the dispensing history for

Individual C—in total, Individual C received the combination 52 times between May

2015 and September 2019.

      65.     Furthermore, SEASHORE routinely filled prescriptions for Individual

C early. Between 2013 and 2019, ninety-one controlled substances prescriptions were

filled one-to-three days early, resulting, over time, in substantial quantities of “extra”

opioids and other drugs being dispensed to Individual C.




                                           20

           Case 7:20-cv-00207-FL Document 1 Filed 10/30/20 Page 20 of 31
      66.    Of the 209 prescriptions referenced above between May 2015 and

September 2019, a Wilmington, North Carolina prescriber (“Prescriber 1”) wrote

sixty-one prescriptions, and other practitioners affiliated with Prescriber 1’s office

wrote a substantial number of the other prescriptions. On June 12, 2018, Prescriber

1’s controlled-substance prescribing privileges were suspended by Consent Order of

the North Carolina Medical Board due to Prescriber 1’s prescribing conduct.

Specifically, much like he did for Individual C, Prescriber 1 was found to have

maintained a different patient “on chronic narcotic and benzodiazepine therapy with

minimal attempts at alternative treatments,” including prescribing “multiple

controlled substances simultaneously and concomitantly with benzodiazepines.”

That patient was ultimately involuntarily admitted for addiction detoxification with

diagnoses of Opioid Use Disorder, Severe, and Benzodiazepine Use Disorder.

Prescriber 1 acknowledged in the Consent Order that his conduct constituted a

departure from or failure to conform to the standards of acceptable and prevailing

medical practice.

      67.    Nevertheless, even after Prescriber 1 lost his prescribing privileges after

June 11, 2018, Individual C continued to obtain—and SEASHORE continued to

dispense—drug cocktails substantially similar to the drugs Prescriber 1 had been

routinely prescribing to Individual C before Prescriber 1’s privileges were suspended.

For instance, on April 6, May 4, and June 1, 2018, SEASHORE filled prescriptions

for Individual C that were written by Prescriber 1 and consisted of combinations of

oxycodone, morphine, and carisoprodol. During the next several months, even though



                                          21

        Case 7:20-cv-00207-FL Document 1 Filed 10/30/20 Page 21 of 31
Prescriber 1 had lost his prescribing privileges, SEASHORE continued to fill the same

combination of drugs, with prescriptions largely being written by a nurse practitioner

under Prescriber 1’s supervision or a different physician in Prescriber 1’s office.

SEASHORE continued to fill these prescriptions, with no documentation noted

regarding Prescriber 1’s licensing issues or continued pattern prescribing.

      68.    SEASHORE dispensed controlled substances to Individual C without

taking necessary and sufficient steps to resolve the red flags raised by the

prescriptions presented for filling at the pharmacy in violation of the CSA.


                                   Individual D

      69.    Between May 15, 2015 through September 30, 2019, SEASHORE filled

252 controlled-substance prescriptions for Individual D. Individual D’s prescriptions

repeatedly raised red flags, including extremely high quantities and strengths of

opioids and suspicious drug combinations.

      70.    SEASHORE routinely filled prescriptions for Individual D consisting of

extremely high quantities and strengths of opioids. Nearly every month between May

2015 and September 2017, SEASHORE dispensed a combination of opioids—

methadone and oxycodone—that equated to an average dosage exceeding 300 MME

per day. That dosage is more than three times the level of 90 MME per day at which

the CDC recommends caution and greater justification for dispensing.              Yet

SEASHORE’s records contain no such justification. And beyond the dosage, the

quantities dispensed were staggering. All told from May 2015 to September 2019,




                                         22

        Case 7:20-cv-00207-FL Document 1 Filed 10/30/20 Page 22 of 31
SEASHORE dispensed nearly twenty thousand tablets of opioids—methadone and

oxycodone—to Individual D.

      71.     In addition to the potent opioids dispensed, SEASHORE routinely

dispensed these opioids to Individual D in combination with other potentiating drugs

known to be highly abused. On a monthly basis, SEASHORE also dispensed the

benzodiazepine      alprazolam       (i.e.,        Xanax)   and    the         stimulant

dextroamphetamine/amphetamine. When taken with opioids, a benzodiazepine like

alprazolam enhances the euphoric effect of the opioid. Benzodiazepines are also, like

opioids, central nervous system depressants. Both the CDC and the U.S. Food and

Drug Administration (“FDA”) have noted the heightened risk of respiratory

depression and overdose when taking opioids and benzodiazepines concurrently.

Furthermore, taking a stimulant in combination with these drugs can lead a user to

take a greater dose of depressants to achieve the desired effect. Thus, Individual D’s

combination of an opioid, a benzodiazepine, and a stimulant potentiated the effects

of each individual medication and increased the risk of overdose. Yet SEASHORE’s

records again did not demonstrate that due diligence was conducted to justify for such

a cocktail.

      72.     SEASHORE dispensed controlled substances to Individual D without

taking necessary and sufficient steps to resolve the red flags raised by the

prescriptions presented for filling at the pharmacy in violation of the CSA.




                                              23

         Case 7:20-cv-00207-FL Document 1 Filed 10/30/20 Page 23 of 31
                                    Individual E

      73.    Between May 15, 2015 and May 31, 2019, SEASHORE filled 138

controlled-substance prescriptions for Individual E. Individual E’s prescriptions

repeatedly raised red flags, including high quantities and strengths of opioids and

suspicious drug combinations, as well as early fills.

      74.    SEASHORE routinely filled prescriptions for Individual E consisting of

high quantities and strengths of opioids. During an 18-month period, SEASHORE

dispensed two dozen opioid prescriptions with an average dosage at or exceeding the

90 MME level at which the CDC recommends caution and greater justification for

dispensing. Yet SEASHORE’s records detail no such justification.

      75.    SEASHORE also routinely dispensed these opioids to Individual E in

combination with other potentiating drugs known to be highly abused. Month after

month in 2015 and 2016, SEASHORE dispensed to Individual E oxycodone,

alprazolam, and carisoprodol—three drugs that, collectively, comprise one version of

the well-known “trinity” cocktail regularly abused by drug seekers. Although this

drug combination increased Individual E’s risk of overdose, SEASHORE’s records did

not demonstrate that due diligence was conducted to justify such a cocktail.

      76.    In mid-to-late 2017, SEASHORE dispensed Suboxone to Individual E.

Because Suboxone is indicated for the treatment of opioid dependence, its prescribing

to Individual E indicates treatment for substance abuse disorder. However, in

December 2017, Individual E switched prescribers, stopped receiving Suboxone, and

started receiving prescriptions for opioids again. And again SEASHORE began



                                          24

         Case 7:20-cv-00207-FL Document 1 Filed 10/30/20 Page 24 of 31
dispensing those opioids without comment to an individual it had reason to know had

suffered from a substance abuse disorder.

      77.     Furthermore, SEASHORE frequently filled prescriptions for Individual

E early. Between 2014 and 2019, 15 controlled substances prescriptions were filled

five to fourteen days early, resulting in substantial quantities of “extra” opioids and

other drugs being dispensed to Individual E.

      78.     SEASHORE dispensed controlled substances to Individual E without

taking necessary and sufficient steps to resolve the red flags raised by the

prescriptions presented for filling at the pharmacy in violation of the CSA.


                               Individuals F and G

      79.     In addition to the foregoing, SEASHORE dispensed opioids and other

controlled substances in the face of red flags to individuals who had histories of

abusing prescription medications and who eventually died from overdosing on the

drugs SEASHORE dispensed to them.

      80.     For example, on the morning of June 23, 2017, Individual F, fifty-five

years old at the time, was found dead. An autopsy report of Individual F determined

the cause of death to be a combined drug overdose of oxycodone, alprazolam, and

gabapentin.    Furthermore, Individual F’s autopsy report noted a history of

alprazolam and oxycodone abuse, as well as several overdoses.

      81.     Over a four-year period between 2013 and 2017, SEASHORE had filled

numerous oxycodone prescriptions for Individual F, as well as prescriptions for the

benzodiazepines alprazolam and lorazepam.


                                          25

        Case 7:20-cv-00207-FL Document 1 Filed 10/30/20 Page 25 of 31
      82.     SEASHORE filled these prescriptions notwithstanding red flags—in

particular, signs of both doctor shopping and pharmacy shopping. In 2017 alone,

Individual F filled controlled substances at five different pharmacies (including

SEASHORE).        Between 2013 and 2017, SEASHORE filled prescriptions for

Individual F written by seven separate physicians. During 2016 and 2017, Individual

F was regularly prescribed alprazolam by one prescriber and oxycodone by another,

but SEASHORE regularly filled both (including on the same day or just days apart).

In the approximate year-long period preceding Individual F’s death, SEASHORE

dispensed eight separate oxycodone-acetaminophen prescriptions and four separate

alprazolam prescriptions.

      83.     On June 19, 2017, just three days before Individual F was found dead,

SEASHORE dispensed 90 pills of oxycodone-acetaminophen. The very next day (and

just two days before Individual F was found dead), SEASHORE dispensed 90 pills of

alprazolam.    These were the two substances determined to have contributed to

Individual F’s overdose death.

      84.     Similarly, Individual G, forty-eight years old, was found dead in bed on

October 7, 2018. An autopsy report of Individual G determined the cause of death to

be a combined drug overdose of hydrocodone and diphenhydramine (brand name

Benadryl). Clonazepam was noted in Individual G’s bloodstream and was also

believed to have possibly contributed to Individual G’s death.          Furthermore,

Individual G’s autopsy report noted a history of prescription drug abuse.




                                          26

        Case 7:20-cv-00207-FL Document 1 Filed 10/30/20 Page 26 of 31
        85.   Over an approximate two-year period between 2016 and 2018,

SEASHORE filled more than eighty controlled-substance prescriptions for Individual

G, including numerous prescriptions for hydrocodone and clonazepam, as well as

other opioids (such as oxycodone) and benzodiazepines (alprazolam, diazepam, and

lorazepam).

        86.   SEASHORE filled these prescriptions notwithstanding red flags—in

particular, doctor shopping, pharmacy shopping, early filling, duplicative therapy,

and cash payments. In 2017 and 2018 alone, SEASHORE filled controlled substances

for Individual G written by twenty-four separate physicians. Individual G utilized

more than five different pharmacies to fill controlled substances between 2013 and

2018.     For one two-month period, SEASHORE dispensed seven separate

hydrocodone-acetaminophen prescriptions of various strengths, written by four

separate providers, all paid in cash. On at least one occasion, SEASHORE dispensed

opioids paid for by cash just three days after Individual G obtained opioids from a

different pharmacy using insurance. Furthermore, between 2016 and 2018 alone,

Individual G filled more than a dozen prescriptions early, including one hydrocodone-

acetaminophen prescription seven days early and another eleven days early.

        87.   On October 2, 2018, just five days before Individual G was found dead

from an overdose, SEASHORE dispensed 60 units of clonazepam. On October 6,

2018, SEASHORE dispensed 120 units of hydrocodone-acetaminophen. Hydrocodone

was one of the two drugs determined to have caused Individual G’s overdose death,

with clonazepam noted as a contributing factor.



                                         27

          Case 7:20-cv-00207-FL Document 1 Filed 10/30/20 Page 27 of 31
       88.   SEASHORE dispensed controlled substances to Individuals F and G

without taking necessary and sufficient steps to resolve the red flags raised by the

prescriptions presented for filling at the pharmacy in violation of the CSA.


III.   Additional Evidence of Unlawful Filling of Controlled-Substance
       Prescriptions.

       89.   Some SEASHORE pharmacists recognized the red flags associated with

controlled-substance prescriptions being presented by individuals and sometimes

refused to fill them.   Those customers, however, would return when KING was

working and KING would fill them—i.e., the same prescription that another

SEASHORE pharmacist refused to fill. In some instances, pharmacist technicians

would inform KING of the earlier refusal, but KING would fill the prescription

anyway.

       90.   On at least one other occasion, SEASHORE customers were observed

exchanging drugs outside the pharmacy. Although these observations were reported

to KING, KING did not take actions to address these concerns, and the customers

were allowed to continue filling prescriptions at SEASHORE.


                           CIVIL PENALTY LIABILITY
                               21 U.S.C. § 842(a)(1)

       91.   The United States re-alleges and incorporates by reference the foregoing

paragraphs as if fully set forth herein.

       92.   21 U.S.C. § 842(a)(1) makes it unlawful for any person subject to Part C

of the CSA to distribute or dispense a controlled substance in violation of 21 U.S.C. §

829.   As a DEA registrant, owner-pharmacist, and pharmacist-in-charge of a

                                           28

          Case 7:20-cv-00207-FL Document 1 Filed 10/30/20 Page 28 of 31
registrant dispensing controlled substances, respectively, SEASHORE, WAGGETT,

and KING are subject to Part C of the CSA.

      93.      Defendants violated 21 U.S.C. § 829 by filling prescriptions for Schedule

II, III, or IV controlled substances that also were prescription drugs under the

Federal Food, Drug, and Cosmetic Act, outside the usual course of pharmacy practice

and not in compliance with their “corresponding responsibility.” 21 C.F.R. §§ 1306.04

and 1306.06.

      94.      Namely, in an amount to be determined at trial, and upon information

and belief, Defendants filled prescriptions without resolving one or more red flags

indicating that such prescriptions were not written for a legitimate medical purpose

or in the usual course of professional treatment.

      95.      Under 21 U.S.C. § 842(c)(1)(A) and 28 C.F.R. § 85.5, each violation of 21

U.S.C. § 842(a)(1) subjects Defendants to a civil penalty of not more than $25,000.00

for violations occurring on or before November 2, 2015, and not more than $64,820.00

for violations occurring after November 2, 2015.

                       PERMANENT INJUNCTIVE RELIEF
                         21 U.S.C. §§ 843(f)(1) and 882(a)

      96.      The United States re-alleges and incorporates by reference the foregoing

paragraphs as if fully set forth herein.

      97.      Under 21 U.S.C. § 843(f), the Attorney General of the United States is

authorized to seek appropriate declaratory or injunctive relief relating to violations

of 21 U.S.C. § 842. More broadly, 21 U.S.C. § 882(a) provides for any violation of the

CSA to be enjoined.


                                           29

         Case 7:20-cv-00207-FL Document 1 Filed 10/30/20 Page 29 of 31
      98.     Based on the violations set forth herein and Defendants’ years-long

pattern of conduct, the United States requests that the Court enter a permanent

injunction (i) prohibiting Defendants from administering, dispensing, or distributing

any controlled substance; (ii) prohibiting WAGGETT and KING from serving as a

manager, owner, operator, or pharmacist-in-charge of any entity, including a

pharmacy, that administers, dispenses, or distributes controlled substances; (iii)

prohibiting WAGGETT and KING from applying for or seeking renewal of any DEA

Certificate of Registration on their behalf or on behalf of any corporate entity; and

(iv) any other injunctive relief the Court deems appropriate and just.

                              PRAYER FOR RELIEF

      WHEREFORE, Plaintiff requests that the Court enter judgment in favor of

the United States and against Defendants as follows:

      1.      Impose civil penalties up to the maximum amount allowed by law for

each violation of 21 U.S.C. § 842(a)(1) committed by Defendants;

      2.      Enter a permanent injunction (i) prohibiting Defendants from

administering, dispensing, or distributing any controlled substance; (ii) prohibiting

WAGGETT and KING from serving as a manager, owner, operator, or pharmacist-

in-charge of any entity, including a pharmacy, that administers, dispenses, or

distributes controlled substances; and (iii) prohibiting WAGGETT and KING from

applying for or seeking renewal of any DEA Certificate of Registration on their behalf

or on behalf of any corporate entity;




                                         30

           Case 7:20-cv-00207-FL Document 1 Filed 10/30/20 Page 30 of 31
      3.      Award the costs associated with the investigation, prosecution, and

collection of the penalties and other relief in this matter; and

      4.      Award any other relief deemed just by the Court.



      Respectfully submitted this the 30th day of October, 2020.


ROBERT J. HIGDON, JR.                   JEFFREY BOSSERT CLARK
United States Attorney                  Acting Assistant Attorney General
                                        Civil Division
BY:     /s/ John E. Harris
C. MICHAEL ANDERSON                     DANIEL J. FEITH
Assistant United States Attorney        Deputy Assistant Attorney General
N.C. State Bar No. 42646
JOHN E. HARRIS                          GUSTAV W. EYLER
Assistant United States Attorney        Director
NC State Bar No. 49253
Civil Division                          BY:    /s/ James W. Harlow
150 Fayetteville Street                 JAMES W. HARLOW
Suite 2100                              Trial Attorney
Raleigh, NC 27601-1461                  Consumer Protection Branch
Telephone: (919) 856-4530               U.S. Department of Justice
Facsimile: (919) 856-4821               P.O. Box 386
E-mail: michael.anderson7@usdoj.gov     Washington, DC 20044-0386
       john.harris5@usdoj.gov           Telephone: (202) 514-6786
                                        Facsimile: (202) 514-8742
                                        E-mail: james.w.harlow@usdoj.gov
                                        Maryland Bar (no numbers issued)




                                           31

           Case 7:20-cv-00207-FL Document 1 Filed 10/30/20 Page 31 of 31
